*Mr. Justice Heydeneeldt
[330] delivered the opinion of the Court.
Mr. Ch. J. Murray concurred.
1. It is not denied that some of the counts in the declaration were good. The demurrer being to the whole declaration, was therefore good.
2. A parol agreement, varying the terms of a contract under seal, is properly enforced under the indebitatus assumpsit, when the parol agreement has been executed. (2 Cal. 584.)
3. The form of the execution of the contract made it the personal contract of the defendants, upon which they alone were liable.
Judgment affirmed.